UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1709


BRIAN K. FAILON,

                    Debtor - Appellant,

             v.

COMPASS CHEMICAL INTERNATIONAL, LLC,

                    Plaintiff - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00926-JAG)


Submitted: January 29, 2018                                  Decided: February 12, 2018


Before WILKINSON, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard F. Hawkins, III, THE HAWKINS LAW FIRM, PC, Richmond, Virginia, for
Appellant. Jennifer J. West, James Donaldson, SPOTTS FAIN, PC, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian K. Failon appeals the district court’s order affirming the bankruptcy court’s

order determining that his debt to Compass Chemical International, LLC, is

nondischargeable in his Chapter 7 proceeding under 11 U.S.C. § 523(a)(6). We have

reviewed the record included on appeal, as well as the parties’ briefs, and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Failon v. Compass Chem. Int’l, LLC, No. 3:16-cv-00926-JAG (E.D. Va. May 8, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2